DETAILED ACTION
This is in reference to communication received 12 May 2021. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 8 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf et al. US Publication 2007/0219871 in view of Robb et al. US Publication 2012/0232973 and Lepeska et al. US Publication 2018/0357326.

Regarding claims 11, 1 and 2, Rolf teaches system and method for developing multilevel person to person affiliate marketing. Rolf teaches that a person becomes an affiliate, and after becoming an affiliate member, an electronic communication is to the affiliate, wherein the electronic communication includes information about the source or goods, content, or services offered by the source and which are available for purchase at the source. Additionally, the communication preferably includes a link, such as a hyperlink, to the source, and is encoded with an identifier that is unique to the affiliate member [Rolf, 0002, 0003]. Rolf teaches system and method further comprising:
an advertiser server configured to provide an advertiser's landing page as content [Rolf, 0035, 0038, Fig. 1 and associated disclosure]; 
a service providing server configured to provide a viral marketing service through a wireless/wired network for data transmission and reception and provide the advertiser's landing page to be included in an iframe on a constructed web page [Rolf, 0035,6Fig. 1 and associated disclosure]; 
a marketer terminal corresponding to a first user terminal carried by a marketer who participates in viral marketing and configured to select and spread the advertiser's landing page by accessing the service providing server [Rolf, 0035, 0038 Fig. 1 and associated disclosure]; and 
a plurality of content receiver terminals corresponding to a plurality second user terminals carried by a plurality of content receivers receiver who participate in the viral marketing and configured to receive the advertiser’s landing page spread through the marketer terminal as content (Rolf, 0035, 0038 Fig. 1 and associated disclosure],
even though Rolf does not explicitly teach viral marketing service, however, Robb teaches that once these marketing resources are created, content owners can use them in viral distribution marketing campaigns to promote their content compilations [Robb, 0041]. Also, before the invention, it is old and known to one of ordinary skill in the art that affiliate marketing is also a type of viral marketing. Robb teaches system and method for incentivizing social commerce. Robb teaches an inventive management service that tracks sharing events and purchase events associated with the distribution of contents [Rolf, 0045]. Robb teaches that once these marketing resources are created, content owners can use them in viral distribution marketing campaigns to promote their content compilations [Robb, 0041]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Rolf by adopting teachings of Robb and promote viral marketing to incentivize the consumers and users 
Rolf in view of Robb teaches system and method further comprising:
A viral marketing service providing system and method (Robb, once these marketing resources are created, content owners can use them in viral distribution marketing campaigns to promote their content compilations [Robb, 0041] for distributing advertisement costs for each marketer by analyzing a behavior of a content receiver (Rolf, allocates commissions, preferably on multiple levels of the affiliate marketing network, according to a defined commission structure, on purchases made by affiliate members or others according to association of the purchaser with an affiliate member) [Rolf, 0071], the viral marketing service providing method comprising the steps of: 
a) generating, by a service providing server, an advertisement module including an advertiser's landing page and providing a marketer terminal, which is a first user terminal, with the generated advertiser's landing page (Rolf, after becoming an affiliate member, an electronic communication is to the affiliate, wherein the electronic communication includes information about the source or goods, content, or services offered by the source and which are available for purchase at the source. Additionally, the communication preferably includes a link, such as a hyperlink, to the source, and is encoded with an identifier that is unique to the affiliate member; At step 34, system 10 automatically generates and sends P1 to an electronic address of new affiliate member an electronic communication, such as an email, containing a hyperlink to source 12 or gateway 26, wherein the hyperlink contains unique identifier of the affiliate member P1) [Rolf, 0002, 0003, 0071, Fig. 9 and associated disclosure]; 
b) authenticating, by the service providing server, a first user carrying the marketer terminal as a marketer (Rolf, each affiliate member is provided with a user-account which enables affiliate member to log into their account) ]Rolf, 0062]; 
c) issuing, by the service providing server, a virtual Uniform Resource Locator (URL) to the authenticated marketer terminal (Rolf, the communication preferably includes a link, such as a hyperlink, to the source, and is encoded with an identifier that is unique to the affiliate member) [Rolf, 0003], 
wherein the virtual URL has a structure including three pieces of data, namely “actual URL.” (Rolf, http://www.gofiniti.com) and “user information” (Rolf, link set to a person includes at least one link back to the source associated with the affiliate program), [Rolf, 0049, Fig. 6 and associated disclosure]

    PNG
    media_image1.png
    72
    518
    media_image1.png
    Greyscale

Rolf does not explicitly recite URL to include random address value. However, Lepeska teaches system and method for perfecting dynamic URLs. Lepeska teaches that a random number generation function can be used create the random number e.g. 5489875869 which can be appended to the static portion of the URL to create the dynamic URL www.webpage.com/empty.gif?rand=5489875869 [Lepeska, 0018]. 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Rolf by adopting teachings of Lepeska to dynamically generate URLs to prevent prefetching systems from successfully fetching and use dynamic URLs resulting in prefetching system may not be able to match a request from a browser to a prefetched web resource.
Rolf in view of Lepeska teaches system and method further comprising:
wherein the virtual URL has a structure including three pieces of data, namely “random address value,” [Lepeska, 0018] “actual URL.” and “user information” [Rolf, 0049, Fig. 6 and associated disclosure], in which the “random address value” is an alphanumerical combination at the end of the virtual URL, the “actual URL” is an actual homepage address of the advertiser’s landing page, and the “user information” refers to personal information data of the first user authenticated as a marketer (Rolf, wherein the hyperlink contains the unique identifier of the affiliate member P1) [Rolf, 0071]; 
d) spreading, by the marketer terminal, the advertisement module including the landing page to a content receiver terminal through a rumor starting (Rolf, new affiliate member Pl forwards the received electronic communication containing the unique identifying link to a second person or second group of people) [Rolf, 0071, Fig. 9 and associated disclosure]; 
e)    analyzing and evaluating, by the service providing server, a behavior of a plurality of content receivers who enter the landing page of the content receiver terminal, wherein the analyzed behaviors of content receivers include a detected of touches or clicks on a screen of the content receiver, the amount of time the content receiver stays on the landing page, the number of times the content receiver moves from the advertiser’s landing page in the iframe to another page (Rolf, The present invention also provides analytical tools for evaluating data related to a number of hits to a source site, a number of page hits, time spent on the site, the timeliness of hits to the source site relative to the sending of an electronic communications marketing campaign, volume and dollar amount of purchases relative to such a campaign and as compared with other campaigns, and other information obtained from data indicative of the electronic communication(s) and the response thereto [Rolf, 0017];
f)    storing data corresponding to the behavior of the content receiver in a data storage unit ( Rolf, FIG. 4 illustrates a graphical example of a hierarchal database structure, such as parent/child database structure, representative of the direct affiliate network illustrated in FIG. 2 and stored in the table(s) of the database; Also, before the invention, it would have been obvious to one of ordinary skill in the art to store additional information as desired by the service provider on the data storage of Rolf to meet their business requirements) [Rolf, 0059];
g)    calculating, by the service providing server, a traffic quality index representing a traffic generated by the marketer who has started a rumor of the advertiser’s landing page by using the evaluated behaviors of each of the content receivers;
h)    calculating, by the service providing server, an advertisement cost according to the traffic quality index (Rolf, allocate commissions, preferably on multiple levels of the affiliate marketing network, according to a defined commission structure, on purchases made by affiliate members or others according to association of the purchaser with an affiliate member) [Rolf, 0071]; and 
i)    paying the calculated advertisement costs to marketers having started rumors (Rolf, allocate commissions, preferably on multiple levels of the affiliate marketing network, according to a defined commission structure, on purchases made by affiliate members or others according to association of the purchaser with an affiliate member) [Rolf, 0071].

Regarding claims 12 and 3, Rolf in view of Robb and Lepeska teaches system and method further comprising calculating a degree of rumor spreading by extracting a number of times in which marketers, who are the first users, start a rumor with regard to a rumor stating function, wherein the degree of rumor spreading is obtained by dividing a total number of clicks by a number of times which the first user starts a rumor (Robb, user labeled 1202 starts rumor 10 times, user labeled 1202 starts rumor 100 times …. ) [Robb, see at least Fig. 12 and associated disclosure]. 

Regarding claims 13 and 4, Rolf in view of Robb and Lepeska teaches system and method further comprising calculating an influence of a rumor of a corresponding user using the traffic quality index (Rolf, The present invention also provides analytical tools for evaluating data related to a number of hits to a source site, a number of page hits, time spent on  and the degree of rumor spreading (Robb, see at least Fig. 12, user (labeled 1202) at level 1 starts a rumor 10 times) [Robb, see at least Fig. 12 – 14 and associated disclosure]. 

Regarding claims 14 and 5, Rolf in view of Robb and Lepeska teaches system and method, wherein the advertisement module in the step a), while maintaining a button shape or a bar shape, is converted to a rumor starting page by being clicked on, and vice versa, wherein the advertisement module includes a rumor starting function related to viral marketing in a form of word of mouth (Rolf, The electronic communication also preferably includes a "Forward" button or link 35) [Rolf, 0049, Fig. 6 and associated disclosure].

Regarding claims 15 and 6, Rolf in view of Robb and Lepeska teaches system and method, wherein the rumor starting function is performable through an additional button or menu on the advertisement module and allows a rumor to be started in association with a social network service (SNS) or an instant messenger service (IMS) or through a virtual URL (Robb, the registered member may distribute a web widget or other portable content distribution device by placing the WidgetAlias URL which can be distributed via email, or accessible from within Facebook, Twitter or other social media platforms) [Robb, 0049].

Regarding claims 16, Rolf in view of Robb and Lepeska teaches system and method, wherein the authentication of the user in the step b) is performed through a membership login, or a non-membership login using a mobile phone authentication . 

Regarding claims 18 and 8, Rolf in view of Robb and Lepeska teaches system and method, wherein the virtual URL, after being issued, is stored and includes an address of an advertiser's landing page and a hierarchical structure according to recommendations of users (Rolf, FIG. 3 is representative of a database table having records, represented by rows in the table, associated with Pl, P2, P3 …Pn. The database table also has columns, or database fields ( or dimensions), representative of information corresponding to the affiliate members. As shown, these fields may include one or more of an affiliate member's  name …., and unique identifier (and/or link containing the unique identifier)). [Rolf, 0058]. 

Regarding claims 19 and 9, Rolf in view of Robb and Lepeska teaches system and method, wherein a virtual URL, types of behaviors of the users, and behavior data of the users in the step f) are recorded and stored in a data storage unit such as a database, and the data storage unit is located inside the service providing server or outside the service providing server (Robb, the data management service is used for storing usage statistics collected by one or more web servers from the web widgets, buy buttons, links, preview clips) [Robb, 0042, see at least Fig. 1a which teaches storage on cloud environment]. 

Regarding claims 20 and 10, Rolf in view of Robb and Lepeska teaches system and method, wherein in the step h), a high quality marketer who generates an active behavior in the advertiser's landing page or starts a rumor of content in a way that aids in an advertising purpose of the advertiser is extracted using the traffic quality index in the step g), and some of advertisement costs paid by the advertiser are distributed to the high quality marketer at a higher rate than other marketers [Robb, see at least Fig. 1 which teaches user at higher level is compensated at a higher rate]. 


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over are Rolf et al. US Publication 2007/0219871 in view of Robb et al. US Publication 2012/0232973, Lepeska et al. US Publication 2018/0357326 and published article on Wikipedia “TinyURL” hereinafter referred to as Wikipedia.

Regarding claims 17 and 7, Rolf in view of Robb and Lepeska does not explicitly recite virtual URL to include short URL or a tiny URL. However, Wikipedia teaches that Kevin Gilbertson launched a service in 2002 so that he would be able to post links in newsgroup posting that frequently had long and cumbersome addresses. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Hammad in view of VigLink by adopting teachings of Wikipedia to generate short aliases for long URLs.
Rolf in view of Robb, Lepeska and Wikipedia teaches system and method, wherein a virtual URL in the step c) includes a short URL or a tiny URL (Wikipedia, For each URL entered, the server adds a new alias in its hashed database and returns a short URL such as “http://tinyurl.com/2unsh” [Wikipedia, page 1]. 


Response to Arguments

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 is acknowledged, considered and accepted. Rejection under 35 USC 101 has been removed in this office action.

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112(b) is acknowledged, considered and accepted. Rejection under 35 USC 112(b) has been removed in this office action.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, while performing an updated search in view of the claimed amended invention, new prior art were discovered and cited in this office action. Therefore, applicant’s arguments are moot  under new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. WIPO Publication WO 2008/026830 A1 teaches system and method for viral marketing to promotion of products.
Bafia et al. US Publication 2011/0131098 teaches system and method for facilitating affiliate marketing relationships.
Khandelwal et al. US Publication 2007/0106608 teaches system and method for advancing payment to an affiliate based on company electronic link activity.
Lepeska et al. US Provisional Application 62/211,246.
Randall Magwood published article “Viral Marketing and Affiliate Marketing To Boost Sales teaches Affiliate Marketing is another strategy of Viral Marketing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

June 30, 2021